Case 1:20-cv-05687-PKC-LB Document 1-2 Filed 11/23/20 Page 1 of 9 PageID #: 7




              EXHIBIT "A"
FILED: KINGS COUNTY CLERK 09/18/2020 02:02 PM                                                                                                                                          INDEX NO. 517596/2020
NYSCEF DOC.Case
            NO. 1:20-cv-05687-PKC-LB
                1                    Document 1-2 Filed 11/23/20 PageRECEIVED
                                                                      2 of 9 PageID #: 8 09/18/2020
                                                                               NYSCEF:




         SUPREME              COURT               OF       THE          STATE             OF      NEW           YORK
         COUNTY            OF       KINGS




         CARMELLA                 BUCCAFUSCO.
                                                                                                                                                   INDEX               NUMBER
                                                                                               PLAINTIFF,


                                                    -AGAINST-                                                                                      SUMMONS


         RESORTS              CASINO                HOTEL               ATLANTIC                  CITY,                                            PLAINTIFFS                         DESIGNATE
                                                                                                                                                  KINGS                COUNTY
                                                                         DEFENDANT                                                                AS        THE         PLACE               OF        TRIAL


                                                                                                                                                   THE           BASIS               OF     VENUE
                                                                                                                                                   Plaintiff                     Buccafusco
                                                                                                                                                  Residence
                                                                                                                                                                       17th
                                                                                                                                                   81-23                             he.
         ___________--_____________--__----------x


         TO       THE      ABOVE               NAMED             DEFENDANT(S):


               RESORTS              CASINO                 HOTEL           ATLANTIC                       CITY,


                                    YOU          ARE            HEREBY                SUMMONED                  to        answer                the         complaint                       in        this
         action            and           to      serve             a     copy            of      your           answer,                   or,         if         the          complaint                      is
         not        served               with            this           summons,                  to        serve             a      notice                 of         appearance,                           on
         the        plaintiff's                          attorney                     within              20         days         after               the          service                  of        this

         summons,                  exclusive                      of     the            day       of        service                    (or         within                30          days        after
         the        service               is       complete                 if          this           summons               is        not         personally                          delivered
         to       you      within                 the           State            of       New          York);               and           in       case           of          your          failure
         to       appear            or         answer,                 judgement                   will              be     taken               against                you           by     default
         for        the       relief                demanded                     in       the          complaint.


         DATED:            BROOKLYN,                       NEW          YORK
                           November                      10,2011


         DEFENDANT'S                          ADDRESS                                                                             NEIL             COHEN
                                                                                                                                  ATTORNEY                       FOR          PLAINTIFFS
         RESORTS                  CASINO                HOTEL            ATLANTIC                      CITY                       POST             OFFICE
                                                                                                                                  32           COURT             STREET
                                                                                                                                  BROOKLYN,                       NEW           YORK             11201

                                                                                                                                    (718)             624-3246




                                                                                                                              Neil               Cohen




                                                                                                   1 of 8
FILED: KINGS COUNTY CLERK 09/18/2020 02:02 PM                                                                                                                                                      INDEX NO. 517596/2020
NYSCEF DOC.Case
            NO. 1:20-cv-05687-PKC-LB
                1                    Document 1-2 Filed 11/23/20 PageRECEIVED
                                                                      3 of 9 PageID #: 9 09/18/2020
                                                                               NYSCEF:




         SUPREME                  COURT           OF             THE          STATE              OF     NEW              YORK
         COUNTY              OF      KINGS


         CARMELLA                  BUCCAFUSCO,
                                                                                                                                                                            INDEX                  NUMBER
                                                                                            PLAINTI             F FS.


                                                      -AGAINST-                                                                                                             VERIFIED
                                                                                                                                                                            COMPLAINT



         RESORTS                  CASINO             HOTEL                    ATLANTIC                  CITY


                                                                                            DEFENDANT.
         ------------------------------------------X


                                     Plaintiff,                               complaining                           of         the            defendant                     by         her


         attorney,                   Neil            Cohen,                      respectfully                               show              to         this            Court             and


         allege:


                       FIRST:               That                  at       all              times           hereinafter                                  mentioned,                          and           at        rhe


         commencement                        of            this           action,                   plaintiff                         was           a      resident                   of      the          County

         of        Kings,            City            and               State                of      New         York.


                       SECOND::                                   Upon               information                         and            belief,                     that              at           all           times


         hereinafter                   mentioned,                         the           defendants                       RESORTS                         CASINO              HOTEL                      ATLANTIC


         CITY           was          and           still                 is           the           owner             of         the               premises                 know             as          RESORTS

                                                                                                                                                                                               '
         CASINO               HOTEL               ATLANTIC                            CITY                  and            located                  at          1133       Boardwa                  k     Atlantic


         City,         New        Jersey           08401.


                       THIRD:                Upon                      information                              and             belief,                          that            at           all               times


         hereinafter                        mentioned                            defendant                   RESORTS                      CASINO                   HOTEL              ATLANTIC                    CITY


         was           and          still                   is           the             lease               holder                      of          the          premises                   know           as          and


         located             at    1133       Boardwalk                          ,    Atlantic              City,              NJ      08401.




                       FOURTH:                    Upon                   information                              and               belief,                       that           at           all               times




                                                                                                          2 of 8
FILED: KINGS COUNTY CLERK 09/18/2020 02:02 PM                                                                                                                                                         INDEX NO. 517596/2020
          Case
NYSCEF DOC. NO.1:20-cv-05687-PKC-LB
                1                   Document 1-2 Filed 11/23/20 Page RECEIVED
                                                                     4 of 9 PageID #: 1009/18/2020
                                                                               NYSCEF:




         hereinafter                         mentioned,                              the           defendant,                       RESORTS                   CASINO                HOTEL                   ATLANTIC


         CITY              was         and            still                    is           the           lease              holder                of        the          premises                know               as          and


         located                at      1133               Boardwalk                         ,      Atlantic                  City,             NJ           08401.                was            and                still


         is       a     domestic                   corporation                                    duly          organized                       and          existing                         under                 and          by


         virtue                of      the          laws                of          the            State              of      New          Jersey.


                         FIFTH:                      Upon                    information                               and            belief,                      that              at           all                times


         hereinafter                           mentioned,                                    the              defendant,                                 RESORTS                      CASINO                         HOTEL


         ATLANTIC                    CITY            was            and             still                is       a    foreign                  corporation                              duly               licensed


         to       do       business                      in         the             State                of       New         Jersey.


                         SIXTH:               :                  Upon               information                              and         belief,                     that                at       all                times


         hereinafter                           mentioned,                                    the              defendant,                                 RESORTS                      CASINO                         HOTEL


         ATLANTIC                    CITY            was             and            still                is       a    foreign                  corporation                           duly                  licensed


         to       do       business                      in         the             State                of       New         Jersey

                         SEVENTH:                    :              Upon              information                             and          belief,                       that             at          all            times


         hereinafter                         mentioned,                              the           defendant,                         RESORTS                 CASINO                HOTEL                   ATLANTIC


         CITY             was         and          still                  is         a      business                         duly           licensed                       to       do          business                          in


         the           State           of         New             York




                         EIGHTH:                   Upon                   information                                  and            belief,                      that             at            all                    times


         hereinafter                         mentioned,                              the           defendant,                         RESORTS                 CASINO                HOTEL                   ATLANTIC


         CITY              was         and           still                     owns               the         area            located                   on         the          second                      floor                 of


         the           Casino               near              the            Theater                     entrance.




                         NINTH:              At            all          times                    hereinafter                          mentioned,                          defendant                            RESORTS



         CASINO                HOTEL           ATLANTIC                             CITY            upon              information                        and             belief,                  and               at       all




                                                                                                               3 of 8
FILED: KINGS COUNTY CLERK 09/18/2020 02:02 PM                                                                                                                                                                           INDEX NO. 517596/2020
          Case
NYSCEF DOC. NO.1:20-cv-05687-PKC-LB
                1                   Document 1-2 Filed 11/23/20 Page RECEIVED
                                                                     5 of 9 PageID #: 1109/18/2020
                                                                               NYSCEF:




         times                hereinafter                                      mentioned,                                  defendant                             maintained,                                  managed                        and


         controlled                               the           aforementioned                                            area.


                         TENTH:                                 On             or           about                    the              26th                                   of          May.                2019,                   while
                                                                                                                                                           day


         plaintiff                          Carmella                           Buccafusco,                                 was          walking                        in           area              located                      on       the


         second               floor                     of         the              Casino                   near               the          Theater                    entrance,                                                           and
                                                                                                                                                                                                             suddenly

         without                       warning,                              she                was           caused                    to              slip                and            fall                due              to          the


         negligence                               of           the             defendant                             herein,                        and            causing                         her             to          sustain


         serious                      injuries                         hereinafter                                   alleged,


                         ELEVENTH:                              That                the              aforesaid                         occurred                         solely                     and         wholly                   as           a


         result                  of          the             negligence                                 of          the            defendant                           herein                     and          without                      any


         negligence                               on         the            part                of       the              plaintiff                            contributing                                 thereto.


                         TWELFTH:                               That                 the              said            accident                          and            the              injuries                        resulting


         therefrom,                               were             caused                       through                    and          by          reason                   of         the           negligence                            and


         carelessness                                     of             the               defendants,                                 there                     agents,                       servants                            and/or


         employees                           in          the           ownership,                                 operation,                             management                                maintenance                              and


         control                  of            the            afore                 described                            area:               in         that               the         defendant                            knew,              or


         in        the            exercise                             of           reasonable                               care             and               caution,                          observation                               and


         inspection                               could                     and            should                    have              known                    that              the             afore                 described


         area            in       its              then              condition                              was           likely                   to      and              would              result                   in         injury


         to        those                lawfully                            making                    use           thereof,                        including                           this              plaintiff;                            in



         failing                       and              omitting                           to          provide                        this               plaintiff                             with              a       safe                and


         proper               place                     on         which                   to         walk;                in         that              they            permitted                            the             floor              to


         remain                  in         a      defective                               and          dangerous                            condition                            for          a      long              period                  of


         time            prior                    to         the             accident                         herein                   alleged;                         in         that               they              failed                  to


         inspect                      the          said              area;                  in         causing,                       permitting                              and          allowing                          the         said




                                                                                                                          4 of 8
FILED: KINGS COUNTY CLERK 09/18/2020 02:02 PM                                                                                                                                                                         INDEX NO. 517596/2020
          Case
NYSCEF DOC. NO.1:20-cv-05687-PKC-LB
                1                   Document 1-2 Filed 11/23/20 Page RECEIVED
                                                                     6 of 9 PageID #: 1209/18/2020
                                                                               NYSCEF:




         area            at          the               aforesaid                                location                                 to          be,             become                      and           remain                  in         a


         hazardous                          and               dangerous                                condition,                                        and          thereby                       constituting                                  a


         nuisance,                         danger,                      menace                      and                hazard;                           in         knowingly                          and          for           a     long


         and       unreasonable                                     length                   of          time,                      it          failed                    to      ensure                  that              the         said


         area            was              maintained                                 in            a         safe,                       proper                      and          suitable                          condition;


         allowing                    said               area             to          be,            become                      and                remain                 in      a      dangerous,                           unsafe,


         condition;                             in          that              said               area                  was               uneven,                          and          in         the           nature                 of         a


         trap;               in          that               they              failed                    to             exercise                               due         care              and          caution                      under


         the          circumstances                                      then                   prevailing;                                         in         that              they              failed                    to        make


         warning                    of                the            dangers                           present,                                    and              defendant                           was           otherwise


         negligent                        and               careless                       in          the              premises.


                       THIRTEENTH:                                      That               by          reason                        of            the          foregoing,                             plaintiff,                           was


         severely                    bruised,                           wounded                        and              injured                           in        and          about                 her          head,              body

         and          limbs,                    and           suffered,                             still                      suffers,                             and          upon              information                              and


         belief,                  will                continue                       to         suffer                        great                  physical                     and            mental                   pain,             and


         she       was            rendered                          sick,                  sore,                  lame                   and             disabled                     and          so          remains,                     and


         she       was            confined                         to         her           bed             and               home                 for         a      long             period                  of         time,             and


         she       was            incapacitated                                        from                 attending                                to         her            usual               duties                   and        upon


         information                                 and           belief                   will,                      in           the              future,                     be         so         incapacitated,


         and          plaintiff                               was             obliged                         to               and                 did              employ                  medical                       aide              and


         attention,                             and          did        necessarily                                     pay               and            become                 liable                  therefore,                          and


         upon           information                                  and             belief,                           will                   be         obligated                          to         expend                 various


         sums           of        money                     for          such               aid              in             the               future,                     and          plaintiff                           has         been


         incapacitated                                      from         attending                                to          her             usual                 duties               and            that          plaintiff


         has       been              otherwise                              damaged.




                                                                                                                         5 of 8
FILED: KINGS COUNTY CLERK 09/18/2020 02:02 PM                                                                                                                  INDEX NO. 517596/2020
          Case
NYSCEF DOC. NO.1:20-cv-05687-PKC-LB
                1                   Document 1-2 Filed 11/23/20 Page RECEIVED
                                                                     7 of 9 PageID #: 1309/18/2020
                                                                               NYSCEF:



                       FOURTEENTH:                   :             That            the        amount               of        damages              sought             herein


         exceeds               the          jurisdiction                           limits                of         any            lower               court          which


         would         otherwise            have           jurisdiction.




                     WHEREFORE,                plaintiffs                        demands            judgement                  against            the          defendant


         in      the         sum     that            exceeds                the               jurisdiction                      limits            of           any     lower


         court             which        would                   otherwise                    have             jurisdiction                     together                    with


         the       costs       and   disbursements                          of      this       action.




                                                                                                    NEIL          COHEN
                                                                                                    ATTORNEY                 FOR          PLAINTIFFS
                                                                                                    OFFICE               AND       P.O.       ADDRESS
                                                                                                    32        COURT          STREET
                                                                                                    BROOKLYN,                   NEW        YORK            11201

                                                                                                     (718)              624-3246


                                                                                                         By
                                                                                                                NEIL         COHEN




                                                                                            6 of 8
FILED: KINGS COUNTY CLERK 09/18/2020 02:02 PM                                                                                                                            INDEX NO. 517596/2020
          Case
NYSCEF DOC. NO.1:20-cv-05687-PKC-LB
                1                   Document 1-2 Filed 11/23/20 Page RECEIVED
                                                                     8 of 9 PageID #: 1409/18/2020
                                                                               NYSCEF:




         STATE           OF     NEW         YORK                  )
                                                                  )         as.:
         COUNTY           OF       KINGS                          )




                                   CARMELLA                   BUCCAFUSCO,                           being         duly          sworn,              deposes              and     says:


                                     That         deponent                 is         the      plaintiff                  in      the         action           herein,                that


         She       has        read          the         annexed                  COMPLAINT                  and          know           the        contents               thereof;


         that       the         same         is        true           to        her         knowledge,                   except               as      to     those          matters


         therein              stated              to        be    alleged                    on      information                        and        belief,           and         as          to


         those           matters              she           believes                   it      to      be    true;




                                                                                                                          CARMELLA                   BUCCAFUSCO




         SWORN           TO     BEFORE                 ME     THIS
                    DAY         OF                      2020




                   NOTARY              PUBLIC




                                                  NEltCOHEN

                              NOTARYPUBLIC,StateofNewYork
                                RegistrationNo.02C046Ei07
                                       QualifiedinKingsCounty
                              ComitrissicñExpiresAugust31,20




                                                                                                  7 of 8
FILED: KINGS COUNTY CLERK 09/18/2020 02:02 PM                                                                INDEX NO. 517596/2020
          Case
NYSCEF DOC. NO.1:20-cv-05687-PKC-LB
                1                   Document 1-2 Filed 11/23/20 Page RECEIVED
                                                                     9 of 9 PageID #: 1509/18/2020
                                                                               NYSCEF:




 Index   No.                                                                                                    Year   2020



 SUPREME       COURT     OF     THE        STATE      OF    NEW YORK
 COUNTY     OF KINGS
===========-========================================-==========
CARMELLA         BUCCAFUSCO
                                      Plaintiff,


                         -against-



RESORTS        CASINO    HOTEL            ATLANTIC          CITY


                                     Defendants.


================-========-==-===========================-==========

                                       SUMMONS        and VERIFIED                               COMPLAINT
=============-=======-=========================================




                                                                NEIL         COHEN



                                                                    32 Court     Street
                                                                     Suite     507

                                                        Brooklyn.        New         York   11201

                                                   (718)624-3246,            Fax:(718)875-5883




====            =====================================================------




                                                                               8 of 8
